                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                            No. 19-CR-2063 CJW-MAR
 vs.                                        ORDER REGARDING MAGISTRATE
                                                  JUDGE’S REPORT AND
 JACK GOOD,
                                                   RECOMMENDATION
                Defendant.                    CONCERNING DEFENDANT’S
                                                     GUILTY PLEA
                                ____________________

                    I.       INTRODUCTION AND BACKGROUND
       On September 24, 2019, a two-count Indictment was filed against defendant. On
November 25, 2019, defendant appeared before United States Magistrate Judge Mark A.
Roberts and entered a plea of guilty to count one of the Indictment. On November 26,
2019, Judge Roberts filed a Report and Recommendation in which he recommended that
defendant’s guilty plea be accepted. The parties did not file objections to Judge Roberts’
Report and Recommendation. The Court, therefore, undertakes the necessary review of
Judge Roberts’ recommendation to accept defendant’s plea in this case.
                                    II.    ANALYSIS
       Pursuant to statute, this Court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1)(C).
       Where parties make no objections to a magistrate’s report and recommendation,
the Court reviews the magistrate’s report and recommendation for clear error.           28
U.S.C. § 636(b)(1)(A). Similarly, Federal Rule of Criminal Procedure 59(b) provides
for review of a magistrate judge’s report and recommendation on dispositive motions,
where objections are made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.

FED. R. CRIM. P. 59(b)(3).1
       In this case, the parties filed no objections, and it appears to the Court upon review
that Judge Roberts’ findings and conclusions are not clearly erroneous. Therefore, the
Court ACCEPTS Judge Roberts’ Report and Recommendation of November 26, 2019,
and ACCEPTS defendant’s plea of guilty in this case to count one of the Indictment.
       IT IS SO ORDERED this 11th day of December, 2019.




                                          _________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




1
   United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016) (per curiam),
suggests that a defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed.



                                             2
